Filed 3/11/21 In re D.N. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re D.N., a Person Coming                                  B307688
 Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. CK99900)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 D.N.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Thomas E. Grodin, Temporary Judge.
Appeal dismissed.
     Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                      ____________________

       For the reasons detailed below, we dismiss this appeal as
moot. Although this family has had multiple proceedings in the
dependency court, we limit our discussion of the factual and
procedural background to those facts and proceedings pertinent
to this appeal.
       During the proceedings below, the juvenile court asserted
juvenile dependency jurisdiction over D.N. pursuant to Welfare
and Institutions Code1 section 300, subdivisions (a) and (b) on
the ground that D.N.’s mother (mother) inappropriately
physically disciplined D.N. by striking him with a belt, and the
court later sustained a petition under section 342 on account
of mother’s substance abuse. (See In re D.N. (2020)
56 Cal.App.5th 741, 744–745 (D.N. I).)2 Subsequently, the
juvenile court issued a ruling sustaining a supplemental petition
pursuant to section 387 alleging, inter alia, that D.N.’s father
(father) threatened physically to abuse the child; removing
D.N. from mother’s and father’s custody; and requiring the
Los Angeles County Department of Children and Family Services
(DCFS) to provide reunification services to father. (See D.N. I,
at pp. 745–747.)


      1  Undesignated statutory citations are to the Welfare and
Institutions Code.
      2 We, sua sponte, take judicial notice of our prior opinion
in D.N. I. (See Evid. Code, §§ 452, subd. (d) & 459.)




                                    2
       On December 6, 2019, the juvenile court denied father’s
request for a continuance of a section 366.22 permanency review
hearing, found that returning D.N. to his father’s physical
custody would pose a substantial risk of detriment to the child,
and terminated father’s reunification services. (See D.N. I,
supra, 56 Cal.App.5th at pp. 754–755.) Father appealed the
juvenile court’s December 6, 2019 decision. (Id. at p. 755.)
       During the pendency of that appeal, the juvenile court
issued an order on September 8, 2020 that, among other things,
returned D.N. to mother’s custody, retained jurisdiction over the
case, required mother to participate fully in D.N.’s mental health
services and follow all treatment recommendations, and
scheduled a section 364 review hearing. By placing D.N. in only
mother’s custody, the juvenile court impliedly denied a request
father made at the September 8, 2020 hearing to have D.N.
released to him. On September 9, 2020, father appealed the
September 8, 2020 order, which is the subject of the instant
appeal.
       On October 27, 2020, we (1) reversed the juvenile court’s
December 6, 2019 rulings (a) denying father’s request for a
continuance of the section 366.22 permanency review hearing,
(b) finding that returning D.N. to father’s physical custody
would create a substantial risk of detriment to the child, and
(c) terminating father’s reunification services; and (2) remanded
the matter to the juvenile court to consider whether DCFS should
continue to provide father with child welfare services, order
visitation, or grant joint legal or physical custody over D.N., and
for such other proceedings based on the record then before it.
(See D.N. I, supra, 56 Cal.App.5th at pp. 743–744, 755, 769–770.)




                                    3
The court clerk issued the remittitur for D.N. I on
December 29, 2020.
       On February 22, 2021, the juvenile court: (1) found that
(a) father’s progress made toward alleviating or mitigating the
causes necessitating placement has been substantial and
(b) returning D.N. to his parents would not create a substantial
risk of detriment to D.N.; (2) terminated the September 8, 2020
home of mother order; (3) returned D.N. to the custody of both his
parents (with mother’s home as D.N.’s primary residence) on the
condition that D.N.’s “parents continue to comply with [the]
previous case plan”; and (4) ordered DCFS to provide family
maintenance services to D.N. and his parents.3
       At our request, the parties submitted letter briefs
addressing what impact, if any, the juvenile court’s
February 22, 2021 order has on the instant appeal. Having
considered the parties’ supplemental briefing, we conclude this
matter is moot.
       “An appeal may become moot where subsequent events,
including orders by the juvenile court, render it impossible for the
reviewing court to grant effective relief. [Citations.] ‘ “An issue
is not moot if the purported error infects the outcome of
subsequent proceedings.” ’ [Citation.]” (In re E.T. (2013)
217 Cal.App.4th 426, 436.) Here, the February 22, 2021 order
terminated the only portion of the September 8, 2020 order that
arguably prejudiced father—i.e., the implied denial of his request
that D.N. be returned to his physical custody. By virtue of the
February 22, 2021 order, father now has joint custody of D.N.


      3We previously took judicial notice of the juvenile court’s
February 22, 2021 minute order.




                                    4
with mother. Thus, it is impossible for us to grant father
effective relief from the September 8, 2020 order.
       Father still maintains that the instant appeal is not moot
because: (1) DCFS opposed the February 22, 2021 order; (2) the
February 22, 2021 order “is not a final order and remains subject
to appellate review sought by either party, including [DCFS]”;
(3) the February 22, 2021 order requires father to comply with a
previous case plan, an obligation that is improper because it
“would seem to be in conflict” with the prior opinion from D.N. I
and father is not an offending parent; (4) the juvenile court did
not terminate jurisdiction on February 22, 2021 and DCFS may
initiate new dependency proceedings even if jurisdiction is
terminated; and (5) if this appeal is dismissed as moot, then “the
September 8, 2020, findings and orders which are in conflict with
[the prior opinion] . . . will be allowed to stand and to have
improper potential future impact on the full and fair exercise of
parental rights by . . . father . . . .” We find none of these
arguments persuasive.
       Whether DCFS opposed the juvenile court’s
February 22, 2021 decision has no apparent bearing on our
ability to grant father effective relief in his appeal of the
September 8, 2020 order. Father’s observation that he and DCFS
could appeal the February 22, 2021 order suffers from the same
defect. Insofar as father is concerned that DCFS hypothetically
could seek an appellate ruling reversing the order releasing D.N.
to his custody, we note he will have an opportunity to defend the
lower court’s order. (See Cal. Rules of Court, rule 8.412(b)(2)
[allowing a respondent to file a brief in an appeal of a juvenile
dependency order].) In any event, we cannot grant father
relief from the juvenile court’s—now terminated—




                                   5
September 8, 2020 ruling returning the child to mother’s sole
custody.
       That the February 22, 2021 home-of-parents order is
conditioned on father’s adherence to a prior case plan also has no
apparent connection to his appeal of the September 8, 2020 order,
and father fails to identify any such connection. Specifically,
reversing the order being appealed would not impact the validity
of father’s case plan because on September 8, 2020, the juvenile
court did not order father to participate in any services, but
simply reaffirmed that “[f]ather’s visits [we]re to remain as
previously ordered.” Conversely, the juvenile court imposed
certain obligations on mother, including the requirement that she
“fully participate in [D.N.’s] mental health services and follow all
treatment recommendations.” Thus, assuming arguendo that the
juvenile court’s later decision to re-impose a prior case plan was
erroneous, we cannot remedy that error in the course of
reviewing the September 8, 2020 order. (See In re J.F. (2019)
39 Cal.App.5th 70, 75 [“ ‘ “Our jurisdiction on appeal is limited in
scope to the notice of appeal and the judgment or order appealed
from.” [Citation.]’ ”].) We further note that the validity of father’s
case plan does not hinge on whether he is properly characterized
as an offending parent. (See In re D.L. (2018) 22 Cal.App.5th
1142, 1148 [“Irrespective of whether the court’s jurisdictional
findings as to [appellant-parent] were well founded, the court had
jurisdiction over the child. Accordingly, it had the authority to
order a nonoffending parent to participate in services.”].)
       Lastly, we reject as unfounded father’s concern that
dismissing this appeal will prejudice him by leaving in place “the
September 8, 2020, findings and orders which are in conflict”
with the prior opinion. The only September 8, 2020 ruling that




                                     6
could have adversely affected father was the implied denial of his
request to have D.N. returned to his custody. The juvenile court’s
September 8, 2020 findings had no other effect on father’s rights.
On that date, the court merely found that mother’s progress
toward alleviating or mitigating the causes necessitating
placement had been substantial, returning the child to her
custody would not create a substantial risk of detriment to D.N.,
and the child’s placement up until that time had been necessary
and appropriate. We also fail to discern how the portions of the
September 8, 2020 order that remain intact are inconsistent with
our prior opinion, and father does not provide any basis for his
argument on this point.
      For the foregoing reasons, we dismiss this appeal as moot.
(See In re N.S. (2016) 245 Cal.App.4th 53, 58–59 [“An appellate
court will dismiss an appeal when an event occurs that renders it
impossible for the court to grant effective relief.”].)




                                   7
                          DISPOSITION
     We dismiss as moot father’s appeal of the juvenile court’s
September 8, 2020 order.
     NOT TO BE PUBLISHED.


                                           BENDIX, Acting P. J.


We concur:



             CHANEY, J.



             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    8